Citation Nr: 1112703	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 13, 2007, for an award of a total disability rating for individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1946 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 13, 2007; and established basic eligibility to Dependents' Educational Assistance, effective April 13, 2007.  In February 2009, the Veteran submitted a notice of disagreement with the effective date assigned for the grant of TDIU.  He subsequently perfected his appeal in October 2009.

In August 2010, the Board remanded the Veteran's claim of entitlement to an earlier effective date for the grant of TDIU to the Appeals Management Center (AMC) for further evidentiary development, including sending the Veteran notice of what was required to substantiate his claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file reflects that the Veteran was sent adequate notice in letters from the AMC dated in September 2010 and November 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.






FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for a left shoulder disability was received by VA on November 1, 2007.  This claim has been construed as an informal claim for TDIU.

2.  It is not factually ascertainable that, during the one year period prior to November 1, 2007, the Veteran became unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to April 13, 2007 for the grant of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  As referenced above, a letter dated in September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a November 2010 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has not identified any outstanding private treatment records that may be relevant to his claim.  Moreover, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show his level of disability at the current time, and not whether it was factually ascertainable a TDIU was warranted prior to the current effective date.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that an earlier effective date, prior to April 13, 2007, should be assigned for the grant of entitlement to TDIU.  Specifically, he claims that he became unable to work as of January 19, 2001, when his service-connected right shoulder disability increased in severity, rendering him unemployable.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).  Multiple injuries incurred in action will be considered one disability for purposes of one 60 percent or one 40 percent disability.  See 38 C.F.R. § 4.16(a)(4) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date" (emphasis added).  Thus, where a claim for an increased rating is received more than a year after the factually ascertainable date of increase in disability, the effective date is the date of receipt of claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2010); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The evidence of record clearly indicates that the Veteran filed a formal claim for entitlement to TDIU on December 2, 2008.  However, prior to this, on November 1, 2007, the Veteran had submitted a claim for an increased evaluation for his service connected gunshot wound involving the left Muscle Group II with degenerative joint disease and rotator cuff tear.  The RO considered the November 2007 claim for an increased rating for the left shoulder to be an informal claim for TDIU.  The Board agrees and will consider November 1, 2007 to be the date of receipt of an informal claim for TDIU.

The Board notes that the Veteran now claims that he has been unemployable since January 19, 2001, the time of an increase in severity of his service-connected right shoulder disability.  However, there is nothing in the Veteran's communications from that time that may be construed as an informal claim for TDIU.  His February 2002 claim for an increased rating does not mention unemployability or make any reference to TDIU.  Additionally, there are no other communications 

prior to the November 2007 claim for an increased rating for a left shoulder disability that may be construed as an informal claim for TDIU.  Thus, the earliest possible date of claim is November 1, 2007.

In granting an effective date of April 13, 2007 for the award of a TDIU, the RO explained that this date had been assigned because the Veteran met the necessary criteria for entitlement to TDIU from this date.  More specifically, the RO indicated in the January 2009 rating decision that the April 13, 2007 effective date was assigned due to the fact that the Veteran's total combined rating was determined to be 70 percent on this day, with a single right shoulder disability rated at 40 percent.  Furthermore, the rater determined that the Veteran's service-connected disabilities were such that it would be unlikely that the Veteran would be able to find and maintain substantially gainful employment.

As the Board has found the November 2007 statement to also be an informal claim for a TDIU, an earlier effective date is permissible if it is factually ascertainable that the Veteran first became unemployable at any time during the one year period prior to November 1, 2007.  Contrary to the RO's findings, the Board finds that, prior to April 13, 2007, the Veteran's service-connected disabilities did meet the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a) (2010).  As noted above, TDIU may be assigned where the Veteran has one service-connected disability rated at 60 percent or higher.  In this case, the Veteran's service-connected right and left shoulder disabilities must be counted as a single disability for TDIU purposes, as they are multiple injuries incurred in action.  See 38 C.F.R. § 4.16(a)(4) (2010).  Considering the Veteran's bilateral shoulder disabilities as a single disability, he met the 60 percent requirement as of January 19, 2001.  See 38 C.F.R. §§ 4.25, 4.26 (2010).  Specifically, the Veteran's 40 percent right shoulder disability and 20 percent left shoulder disability are combined for a 52 percent rating under the Combined Ratings Table.  See 38 C.F.R. § 4.25, Table I (2010).  The bilateral factor rule then requires that 10 percent of that evaluation, or 5.2 percent, be added to the combined rating.  See 38 C.F.R. § 4.26 (2010).  In this case, that combination provides a rating of 57.2 percent, which is rounded up to 60 percent.  Thus, the 

Veteran met the percentage requirements for TDIU as of January 19, 2001.  Further, the evidence indicates that he has been unemployable as of that date or earlier.  Notably, VA treatment records reflect that the Veteran has experienced severe left shoulder symptoms since at least 2001 and the Veteran's own statements reflect that he has not worked full time since 1991 or part time since 1998.  As such, the Board finds that the Veteran's service-connected disabilities have rendered him unemployable since at least January 19, 2001.

As noted above, the effective date for entitlement to TDIU is generally the date of receipt of the claim, unless is factually ascertainable that the increase in disability that rendered the Veteran unemployable occurred within the one year period prior to his filing the claim.  This is not the case here.  Rather, the Veteran's unemployability due to service-connected disability began several years before he filed a claim for TDIU, as explained above.  There is no evidence that his unemployability due to service-connected disability began during the one year period prior to his informal claim for TDIU, nor does the Veteran allege such.  As the Veteran's increase in disability causing unemployability did not occur within one year prior to the date of his claim for TDIU, the effective date for TDIU remains the date of receipt of claim, November 1, 2007.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see also Harper, supra; VAOPGCPREC 12-98.  Although November 1, 2007 is the proper effective date for TDIU, the Board will not disturb the already assigned effective date of April 13, 2007.

Accordingly, the Board finds that the claim of entitlement to an effective date prior to April 13, 2007 for the grant of TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to an effective date prior to April 13, 2007 for the grant of TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


